B19-27256                                CAJ\alb                             02/05/2019

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION - CANTON


IN RE:                                      )     CHAPTER 13
                                            )
MATTHEW THOMAS SCHAEFER                     )     CASE NO. 18-62370
JENNY LYNN SCHAEFER                         )
                                            )     JUDGE RUSS KENDIG
      Debtors                               )
                                            )     OBJECTION TO CONFIRMATION
                                            )     OF THE CHAPTER 13 PLAN
                                            )
                                            )     ** PROPERTY ADDRESS
                                            )     181 Clare Rd
                                            )     Ontario, Ohio 44906



      Now comes PENNYMAC LOAN SERVICES, LLC (“PennyMac”) a creditor

herein holding a secured claim on the residence of the debtors and

hereafter,     pursuant      to     11    U.S.C.,       Section    1324   objects     to    the

confirmation of the within Chapter 13 plan for the reasons set

forth:

      1. The debtors are in possession and use of the property and

are   unable    or    have    not    been       given    adequate      protection     against

further deterioration or depletion of the property which is secured

by the mortgage of PennyMac, including but not limited to the

payment of real estate taxes and maintenance of adequate insurance.

      2. There is no equity in the real estate which is secured by

the   mortgage       of   PennyMac,       or,     if    there     is   equity,   it    is    of

insignificant value.




18-62370-rk    Doc 29     FILED 02/05/19        ENTERED 02/05/19 14:39:01     Page 1 of 4
     3. The Chapter 13 Plan fails for provide for the claim of the

secured creditor.

     4.   The   Objection     that      is   raised   herewith    is   a    standing

Objection     and   shall   continue     with   reference    to   the      currently

proposed plan and any subsequently modified plan or plans.

     WHEREFORE, Creditor prays that this Court deny confirmation of

the Debtor(s) proposed Chapter 13 Plan.




                                     /s/ Cynthia A. Jeffrey
                                     Reimer Law Co.
                                     Cynthia A. Jeffrey #0062718
                                     Edward A. Bailey #0068073
                                     Richard J. LaCivita #0072368
                                     30455 Solon Road
                                     Solon, Ohio 44139
                                     Phone No. 440-600-5500
                                     Fax No. 440-600-5521
                                     cjeffrey@reimerlaw.com




18-62370-rk   Doc 29   FILED 02/05/19    ENTERED 02/05/19 14:39:01     Page 2 of 4
                                        Notice

     Parties     in    interest   shall      take   notice   that    the    within

Objection of PENNYMAC LOAN SERVICES, LLC to confirmation of Chapter

13 Plan shall come on for hearing on the 6th day of February, 2018

at 2:00 p.m., in conjunction with the 1st meeting of creditors in

the within matter.




                                   /s/ Cynthia A. Jeffrey
                                   Reimer Law Co.
                                   Cynthia A. Jeffrey #0062718
                                   Edward A. Bailey #0068073
                                   Richard J. LaCivita #0072368
                                   30455 Solon Road
                                   Solon, Ohio 44139
                                   Phone No. 440-600-5500
                                   Fax No. 440-600-5521
                                   cjeffrey@reimerlaw.com




18-62370-rk   Doc 29   FILED 02/05/19    ENTERED 02/05/19 14:39:01   Page 3 of 4
                              CERTIFICATE OF SERVICE

                                 CERTIFICATE OF SERVICE

I certify that on February 5, 2019, a true and correct copy of
the Objection to Confirmation was served:

Via the Court’s Electronic Case Filing System on these entities
and individuals who are listed on the court’s Electronic Mail
Notice List:

1.       Office of the U.S. Trustee at (Registered
         address)@usdoj.gov

2.       Dynele Schinker-Kuharich on behalf of the Chapter 13
         Trustee's office at DLSK@Chapter13Canton.com

3.       Rebecca K Hockenberry, Esq. on behalf of Matthew Thomas
         Schaefer and Jenny Lynn Schaefer, Debtors, at
         rebecca@hockenberrylaw.com

And by regular U.S. mail, postage prepaid, to:

4.       Matthew Thomas Schaefer and Jenny Lynn Schaefer, Debtors at
         181 Clare Road, Mansfield, Ohio 44906

5.       Richland County Treasurer's Office at 50 Park Avenue East,
         Mansfield, Ohio 44902




                                    /s/ Cynthia A. Jeffrey
                                    Reimer Law Co.
                                    Cynthia A. Jeffrey #0062718
                                    Edward A. Bailey #0068073
                                    Richard J. LaCivita #0072368
                                    30455 Solon Road
                                    Solon, Ohio 44139
                                    Phone No. 440-600-5500
                                    Fax No. 440-600-5521
                                    cjeffrey@reimerlaw.com



 




    18-62370-rk   Doc 29   FILED 02/05/19   ENTERED 02/05/19 14:39:01   Page 4 of 4
